Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FINANCIAL INDUSTRY REGULATORY AUTHORITY ARBITRATION DEPARTMENT EMPIRE FINANCIAL GROUP, INC., Claimant, CASE NO. v. PENSON FINANCIAL SERVICES, INC., PHIL PENDERGRAFT, DAN SON AND ROGER ENGEMOEN, Respondents. / STATEMENT OF CLAIM CLAIMANT, EMPIRE FINANCIAL GROUP, INC. (the Claimant or Empire), which at all times relevant had its offices in Longwood, Florida, and, by and through its undersigned counsel and pursuant to the Arbitration Rules which govern arbitration proceedings before the FINANCIAL INDUSTRY REGULATORY AUTHORITY, INC., Arbitration Department (FINRA), hereby gives notice to Respondents, PENSON FINANCIAL SERVICES, INC. (CRD No. 25866) (hereinafter referred to as Penson), having its principal place of business at 1700 Pacific Avenue, Suite 1400, Dallas, Texas 75201, PHIL PENDERGRAFT (Pendergraft), DAN SON (Son) and ROGER ENGEMOEN (Engemoen), having their principal place of business at Page 1 of 26 1700 Pacific Avenue, Suite 1400, Dallas, Texas 75201, of its intention to arbitrate certain disputes. PARTIES 1.EMPIRE FINANCIAL GROUP, INC. (Empire), is or was a FINRA registered broker/dealer with offices located in numerous jurisdictions with its headquarters in Longwood, Florida. The matters relating to this claim involved the Longwood, Florida office. 2.PENSON FINANCIAL SERVICES, INC. (Penson), is a clearing broker headquartered in Dallas, Texas.
